DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17, 29, 30, 32, 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al., CN 105932321.
Regarding claim 15, Chen et al., teaches a positive electrode active material (abstract) wherein, the positive electrode active material comprises active material particles satisfying a chemical formula Lix(NiCoMn) MaO2,Ay, wherein M is one or more selected from Ti, Mg, and Al, A is one or more selected from F (0008), an interval particle size distribution curve of the positive electrode active material based on volume particle size distribution has a full width at half maximum Drw of from 4 um to 8 um (0009); the positive electrode active material has a powder compaction density of from 3.0 g/cm3 to 3.6 g/cm3 under a pressure of 3 tons (abstract; 0019).

Regarding claim 16, Chen et al., teaches wherein the positive electrode active material has a particle size distribution D,10 and a particle size distribution Dy50 satisfying: Dnl0 > 0.2 wm, and 2 wm < Dy50 <7 um (0041).
Regarding claim 17, Chen et al., teaches wherein the positive electrode active material has a particle size distribution D,10 and a particle size distribution Dy50 satisfying: Dpl0 > 1 um, and 3 um < D,50 <6 um (0041).
Regarding claim 29, Chen et al., teaches wherein the positive electrode active material (0032) further comprises a coating comprising an X element oxide on outer surface of the active material particles, and the X element is one or more of a trivalent element and a tetravalent element (0032; 0037).
Regarding claim 30, Chen et al., teaches wherein the X element is selected from one or more of Ti, Al (0016).
Regarding claim 32, Chen et al., teaches a positive electrode plate (abstract), comprising a positive electrode current collector and a positive electrode active material layer disposed on the positive electrode current collector (0032), the positive electrode active material layer comprising the positive electrode active material according to claim 15 (0032).
	
Regarding claim 33, Chen et al., teaches lithium-ion secondary battery (abstract), comprising the positive electrode plate according to claim 32 (abstract).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-28, 31   is/are rejected under 35 U.S.C. 102([a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen et al., CN 105932321.
Chen et al., teaches a positive electrode active material as described above.
Regarding claim 18, Chen et al., does not teach wherein the full width at half maximum Drw of the interval particle size distribution curve of the positive electrode active material and a particle size distribution D,99 and a particle size distribution D,10 of the positive electrode active material.
However, "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims.
Regarding claim 19, Chen et al., does not teach wherein the full width at half maximum Drw of the interval particle size distribution curve of the positive electrode active material and a particle size distribution D,99 and a particle size distribution D,10 of the positive electrode active material.
However, "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims.
Regarding claim 20, Chen et al., does not teach wherein the full width at half maximum Drw of the interval particle size distribution curve of the positive electrode active material and a particle size distribution D,99 and a particle size distribution D,10 of the positive electrode active material satisfy: 0.5 < Drw/ (Dy99 - Dy10) < 1.0.
However, "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims.
Regarding claim 21, Chen et al., does not teach wherein the particle size distribution Dy99 and the particle size distribution Dy10 of the positive electrode active material.
However, "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims.
Regarding claim 22,  Chen et al., does not teach wherein the particle size distribution Dy99 and the particle size distribution Dy10 of the positive electrode active material satisfy: 8 wn < D,99 < 13 um, and 1.5 wm < Dy10 <2.5 um.
However, "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims.
Regarding claim 23, Chen et al., does not teach wherein the positive electrode active material comprises monodispersed primary particles, and the monodispersed primary particles have a number percentage of 50% or more in the positive electrode active material.
However, "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims.
Regarding claim 24, Chen et al., does not teach wherein the monodispersed primary particles have a number percentage of 70% or more in the positive electrode active material.
However, "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims.
Regarding claim 25, Chen et al., does not teach wherein the positive electrode active material further comprises secondary particles aggregated from a plurality of primary particles; the secondary particles have a number percentage of from 5% to 50% in the positive electrode active material.
However, "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims.
Regarding claim 26, Chen et al., does not teach wherein the secondary particles have a number percentage of from 10% to 30% in the positive electrode active material.
However, "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims.
Regarding claim 27, Chen et al., does not teach wherein a ratio of particle sizes of the primary particles in the secondary particles to the secondary particles is from 0.03 to 0.9.
However, "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims.
Regarding claim 28, Chen et al., does not teach wherein the positive electrode active material has a tap density of from 1.6 g/cm3 to 2.6 g/cm3.
However, "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims.
Regarding claim 31, Chen et al., does not teach wherein the coating in the positive electrode active material has a weight of from 0.01% to 1%, relative to a weight of the active material particles.
However, "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 YVCheng Sun, CN 101847722A. YVCheng Sun, CN ‘722, teaches a positive electrode active material (abstract) wherein, the positive electrode active material comprises active material particles satisfying a chemical formula Lix(NiCoMn) MaO2, wherein M is one or more selected from Mg, and Al (0011)  an interval particle size distribution curve of the positive electrode active material (Fig. 4) based on volume particle size distribution has a full width at half maximum Drw of from 5 um to 10 um (0034).
Li et al., CN 105529457; Xu et al., CN 102952878
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727